                            Case 19-12774-MFW                         Doc 7          Filed 01/04/20               Page 1 of 4
Information to identify the case:
Debtor
                  Artisan Kitchens LLC                                                            EIN 45−1770535
                  Name


United States Bankruptcy Court District of Delaware
                                                                                                  Date case filed for chapter 7 12/31/19
Case number: 19−12774−MFW

Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                            12/17

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.

Debtors: Valid Picture ID is required for access to the J. Caleb Boggs Federal Building. Additionally, Debtor(s) must
also present photo ID plus original verification of his/her social security number to the Bankruptcy Trustee. If you do
not have a photo ID and/or original verification of your social security number, please contact the Office of the United
States Trustee's (302−573−6491).
1. Debtor's full name                       Artisan Kitchens LLC

2. All other names used in the dba Artisans & Company
   last 8 years
3. Address                                  2 McCullough Drive
                                            Suite 1A
                                            New Castle, DE 19720

4. Debtor's attorney                        Eric J. Monzo                                                        Contact phone (302) 888−5848
                                            Morris James LLP
   Name and address                         500 Delaware Avenue, Suite 1500                                      Email: emonzo@morrisjames.com
                                            P.O. Box 2306
                                            Wilmington, DE 19899−2306

5. Bankruptcy trustee                       David W. Carickhoff                                                  Contact phone 302−777−4350
                                            Archer & Greiner, P.C.
   Name and address                         300 Delaware Ave                                                     Email: dcarickhoff@archerlaw.com
                                            Suite 1100
                                            Wilmington, DE 19801

6. Bankruptcy clerk's office                824 Market Street, 3rd Floor                                         Hours open: Monday − Friday 8:00 AM −
                                            Wilmington, DE 19801                                                 4:00 PM
   Documents in this case may be
   filed at this address. You may
   inspect all records filed in this case                                                                        Contact phone 302−252−2900
   at this office or online at
   www.pacer.gov.                                                                                                Date: 1/2/20

7. Meeting of creditors                     January 22, 2020 at 11:00 AM                                         Location:
   The debtor's representative must
   attend the meeting to be                 The meeting may be continued or adjourned to a later date. If        844 King Street, Room 3209,
   questioned under oath. Creditors         so, the date will be on the court docket.                            Wilmington, DE 19801
   may attend, but are not required to
   do so.

8. Proof of claim                           No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
   Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
   claim unless you receive a notice        that you may file a proof of claim and stating the deadline.
   to do so.
                         Case 19-12774-MFW                     Doc 7         Filed 01/04/20              Page 2 of 4
9. Creditors with a foreign           If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                            extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                      any questions about your rights in this case.
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 1
                       Case 19-12774-MFW           Doc 7     Filed 01/04/20     Page 3 of 4
                                       United States Bankruptcy Court
                                           District of Delaware
In re:                                                                                  Case No. 19-12774-MFW
Artisan Kitchens LLC                                                                    Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0311-1           User: Cheryl                 Page 1 of 2                    Date Rcvd: Jan 02, 2020
                               Form ID: 309C                Total Noticed: 54


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 04, 2020.
db             +Artisan Kitchens LLC,    2 McCullough Drive,     Suite 1A,    New Castle, DE 19720-2092
tr             +David W. Carickhoff,    Archer & Greiner, P.C.,     300 Delaware Ave,     Suite 1100,
                 Wilmington, DE 19801-1670
14267261       +A/S Custom,    364-C Valley Road,    Warrington, PA 18976-2510
14267263       +Artisan Custom Interiors,     163 Hempstead Tpke,    West Hempstead, NY 11552-1622
14267264       +Bossen Architectural Millwork,     1423 Broad Street,    P.O. Box 2033,
                 Cinnaminson, NJ 08077-5033
14267269       +CHBriggs,    2047 Kutztown Road,    P.O. Box 15188,    Reading, PA 19612-5188
14267265       +Cabinets by Stanley, Inc,     1830 Atlantic Avenue,    Brooklyn, NY 11233-3002
14267267       +Capital One,    c/o Midland Credit Management,     350Camino De La Reina,     Suite 100,
                 San Diego, CA 92108-3007
14267268       +Chase Bank,    c/o United Collection Bureau, Inc.,     5620 Southwyck Blvd,     Suite 206,
                 Toledo, OH 43614-1501
14267270       +Cincinnati Insurance Company,     c/o Tenaglia & Hunt,     395 West Passaic Street,    Suite 205,
                 Rochelle Park, NJ 07662-3016
14267271       +Colonial Electrical Supply, Inc.,     201 W. Church Road,     King of Prussia, PA 19406-3247
14267272       +Comcast,    c/o Sequium Assett Solutions Collections,      1130 Northchase Parkway,    Suite 150,
                 Marietta, GA 30067-6429
14267273       +Coram Glass Inc.,    88-D Johnson Avenue,    Ronkonkoma, NY 11779-6100
14267274       +D Mar Sales Company,    347 Hibernia Road,     Coatesville, PA 19320-1287
14267526       +Department of Labor,    Division of Unemployment Insurance,      P.O. Box 9953,
                 Wilmington, DE 19809-0953
14267277       +Dexterity,    28 New York Avenue,    Westbury, NY 11590-4926
14267278       +Duane Morris,    30 South 17th Street,    Philadelphia, PA 19103-4196
14267279        Elkwood Construction Services,     413 East Main Street,     Suite B,    New Holland, PA 17557
14267280       +Ferguson Enterprises, Inc.,     P.O. Box 2778,    12500 Jefferson Avenue,
                 Newport News, VA 23602-4314
14267281       +Fessenden Hall,    c/o McCrystal Law Office,     1000 North West Street,     Suite 1200,
                 Wilmington, DE 19801-1058
14267282       +First Insurance Funding,    450 Skokie Blvd,     Suite 1000,    Northbrook, IL 60062-7917
14267283       +First State Fabrication, LLC,     26546 Seaford Road,    Seaford, DE 19973-5949
14267285       +Full Spectrum Interiors,    322 Fourth Street,     Ewing, NJ 08638-2749
14267286       +Hafele American Co.,    3901 Cheyenne Drive,     P.O. Box 4000,    High Point, NC 27263-4000
14267288       +Hartford Insurance,    c/o Brown & Joseph LLC,     P.O. Box 59838,     Schaumburg, IL 60159-0838
14267292       +Internal Revenue Service,     State of New Jersey,    934 Parkway Ave,     Trenton, NJ 08618-2308
14267294       +JLG Home Improvements, LLC,     189 Duxbury Road,    Purchase, NY 10577-1524
14267295       +JWH Millwork, LLC,    429 Adams Street,    Newark, NJ 07114-2801
14267296       +Marlin Business Bank,    300 Fellowship Road,     Mount Laurel, NJ 08054-1201
14267297       +McGrory Inc.,    576 Rosedale Road,    Kennett Square, PA 19348-2699
14267298       +Method Design,    76 Beaver Street,    Floor 2,    New York, NY 10005-2872
14267300       +NY Workers Compensation Board,     328 State Street,    Room 331,     Schenectady, NY 12305-3201
14267524       +New Castle County/Law,    Attention: Bill Weisel,     87 Reads Way,     New Castle, DE 19720-1648
14267299       +New York State Dept of Taxation and Fina,      Syracuse District Office,
                 333 E. Washington Street,     3rd Floor,   Syracuse, NY 13202-1422
14267301       +On The Scene,    c/o Subranni Zauber LLC,    750 Route 73 South,      Suite 307B,
                 Marlton, NJ 08053-4191
14267302       +Ortys Interiors Corporation,     1212 Ocean Avenue,    Apt. 1g,    Brooklyn, NY 11230-7414
14267303       +Precise Graphix,    2310 26th Street SW,    Allentown, PA 18103-6604
14267304       +Richelieu,    7021 Sterling Ponds Blvd,    Sterling Heights, MI 48312-5809
14267305       +Selective Insurance Company,     c/o Commercial Collection Corp.,      P.O. Box 288,
                 Tonawanda, NY 14151-0288
14267306       +Stewart - Zerox Company,    6000 Irwin Road,     Mount Laurel, NJ 08054-4635
14267308       +Uline,    c/o Caine & Weiner,    12005 Ford Road,    Dallas, TX 75234-7230
14267312       +Wurth Baer Supply Company,     900 Forest Edge Drive,    Vernon Hills, IL 60061-3105

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: wweller@morrisjames.com Jan 02 2020 20:56:50       Eric J. Monzo,    Morris James LLP,
                 500 Delaware Avenue, Suite 1500,    P.O. Box 2306,   Wilmington, DE 19899-2306
14267262       +E-mail/Text: bknotice@stillmanlaw.com Jan 02 2020 20:57:06       American Express,
                 c/o Stillman Law Office,   30057 Orchard Lake Road,    Suite 200Dept 100,
                 Farmington, MI 48334-2263
14267266       +E-mail/Text: bkdept@cancapital.com Jan 02 2020 20:56:52      CAN Capital, Inc.,
                 2015 Vaughn Rd. NW,   Building 500,    Kennesaw, GA 30144-7831
14267275       +E-mail/Text: REV_Bankruptcy_General@state.de.us Jan 02 2020 20:57:00
                 Delaware Divison of Revenue,   820 N. French Street,    Wilmington, DE 19801-3530
14267276       +E-mail/Text: DOSDOC_BANKRUPTCY@STATE.DE.US Jan 02 2020 20:57:11       Delaware Secretary of State,
                 401 Federal Street,   Dover, DE 19901-3639
14267284       +E-mail/Text: lkrenisky@dworkenlaw.com Jan 02 2020 20:57:08       Frank Novak & Sons,
                 c/o Dworken & Bernstein Co.,   60 South Park Place,    Painesville, OH 44077-3417
14267289       +E-mail/Text: wcollins@holtandbugbee.com Jan 02 2020 20:56:53       Holt & Bugbee,
                 2202 Farmington Avenue,   Boyertown, PA 19512-8464
14267290       +EDI: IRS.COM Jan 03 2020 01:58:00      Internal Revenue Service,    New York,   290 Broadway,
                 New York, NY 10007-1977
                            Case 19-12774-MFW                 Doc 7       Filed 01/04/20         Page 4 of 4



District/off: 0311-1                  User: Cheryl                       Page 2 of 2                          Date Rcvd: Jan 02, 2020
                                      Form ID: 309C                      Total Noticed: 54


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
14267525       +E-mail/Text: REV_Bankruptcy_General@state.de.us Jan 02 2020 20:57:00      State of Delaware,
                 Division of Revenue,    820 N. French Street, 8th Floor,   Wilmington, DE 19801-3509
14267309       +E-mail/Text: bkclerk@north-american-recovery.com Jan 02 2020 20:57:05      Velocity Networks.com,
                 c/o N.A.R., Inc.,    1600 West 2200 South,   Suite 410,   West Valley City, UT 84119-7240
14267310       +EDI: VERIZONCOMB.COM Jan 03 2020 01:58:00       Verizon,  P.O. Box 15124,
                 Albany, NY 12212-5124
14267311       +E-mail/Text: rmcbknotices@wm.com Jan 02 2020 20:57:07      Waste Management of DE,
                 300 Harvey Drive,    Wilmington, DE 19804-2430
                                                                                             TOTAL: 12

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
14267291*        ++INTERNAL REVENUE SERVICE,   CENTRALIZED INSOLVENCY OPERATIONS,    PO BOX 7346,
                    PHILADELPHIA PA 19101-7346
                  (address filed with court: Internal Revenue Service,     State of Maryland,   31 Hopkins Plaza,
                    Baltimore, MD 21201)
14267293*         +Internal Revenue Service (PA),   P.O. Box 7346,   Philadelphia, PA 19101-7346
14267287        ##+Hanns Derke,   106 Long Drive,   Avondale, PA 19311-1431
14267307        ##+Toland & Son,   230-D Gateway Drive,   Bel Air, MD 21014-4200
                                                                                                TOTALS: 0, * 2, ## 2

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 04, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 2, 2020 at the address(es) listed below:
              David W. Carickhoff   dcarickhoff@archerlaw.com, DE20@ecfcbis.com
              Eric J. Monzo   on behalf of Debtor   Artisan Kitchens LLC emonzo@morrisjames.com,
               wweller@morrisjames.com;rzerbe@morrisjames.com
              U.S. Trustee   USTPRegion03.WL.ECF@USDOJ.GOV
                                                                                            TOTAL: 3
